DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 10/23/2020.  
Claims 7 and 16 have been canceled.
Claims 21-23 have been added.
Claims 1-6, 8-15, and 17-23 are pending and have been examined.  Previous objections to the abstract have been withdrawn in view of amendments.  Previous objections to the drawings have been withdrawn in view of amendments.   Previous objections to the specification have been withdrawn in view of amendments.  Previous rejections under 35 USC 112 have been withdrawn in view of amendments and/or remarks.  Previous prior art rejections have been withdrawn in view of amendments.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/203670 and 62/245991, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: see rejections under 35 USC 112 below and it is noted that the prior applications (e.g. 62/245991) also do not support certain claimed features (e.g. limitations related to “data sources”, etc.).  Accordingly, the associated claims are not entitled to the benefit of the prior application(s).

Claim Objections
Claim 23 is objected to because of the following informalities:  
As per claim 23, the term “and” should be inserted after line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6, 8-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1-6, 8-15, and 17-21, the claims are amended to recite “concurrently displaying, on a graphical user interface (GUI), at least a navigation region, a design region, and a navigation button; wherein the navigation region comprises a plurality of icons, including a first icon adjacent to a second icon; wherein the navigation button is configured to receive (a) user input indicating moving from a current icon of the plurality of icons to a next icon of the plurality of icons or (b) user input indicating moving from the current icon of the plurality of icons to a previous icon of the plurality of icons; wherein the first icon is associated with designing customizable form properties; wherein the second icon is associated with designing interface widgets and respective customizable widget properties; during or subsequent to displaying, in the design region, a first set of user interface elements configured to receive configurations for the customizable form properties associated with the first icon: receiving user input selecting the navigation button; responsive to receiving user input selecting the navigation button”.  However, the specification does not support the above features.  The specification describes “the design user interface includes tabs 530-538. Tab ” (e.g. in paragraphs 133-136).  However, the specification does not describe this region as a navigation region.  It is silent as to moving from a current icon to a next/previous icon in the region.  It is unclear what “moving” between icons means; it does not appear that any movement occurs with respect to the icons; and it only appears that a user can generally navigate to a next user interface, but does not describe how this is achieved.  Moreover, it appears more appropriate to say that a user can navigate from a first interface to a second interface, wherein the first interface is associated with designing customizable form properties and a second interface is associated with designing interface widgets and respective customizable widget properties.  The icons themselves are not described as being associated with performing any functionality.  Furthermore, the specification does not specifically describe the use of a navigation button.  For example, while a “Next” button is noted in figure 5A, there is no description of what the “Next” button does, i.e. it does not describe responsive to receiving user input selecting the navigation button, particularly not that the “Next” button is for indicating moving from a current icon of the plurality of icons to a next icon, etc. nor that it is used during or subsequent to displaying, in the design region, a first set of user interface elements.  As such, the claims lack written description.  At best, the claims are misleading.	
Further as per claim 21, the specification does not support the claimed features.  This is because as seen in e.g. figures 5A and 5G, the customization of form properties related to the “Approval” section come after the “Layout”.  Therefore, the user would not 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of new grounds of rejection.  See rejections below for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1) and Allen et al. (US 8625769 B1).
As per independent claim 1, Nelson teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (e.g. in paragraphs 22-23), cause: displaying, in a design region, a second set of user interface elements configured to receive configurations for the interface widgets and the respective customizable widget properties (e.g. in paragraphs 7 and 27, “changes to attributes of a content item on one layout (e.g. size, color, position)… website building tool 210 in order to create a web layout [including] Content region 600 provides space in which web content can be created… web content widgets (i.e. content items) that can be arranged within content region” and figures 8-10); wherein displaying, in the design region, the second set of user interface elements comprises: concurrently displaying, in the design region, at least a widget-selection section and a design section (e.g. in figure 6 items 605 and 600); displaying available interface widgets in the widget-selection section (e.g. in paragraph 27, “Widget region 605 contain predetermined web content widgets” and figure 6 item 605); displaying a template, in a first layout associated with a first set of dimensions, in the design section (e.g. in a first web content layout… layouts may be provided for serving based on…device size”); wherein the design section is configured to receive a first drag-and-drop user input to place a first interface widget, of the available interface widgets, at a first location in the template in the first layout (e.g. in paragraph 27, “drag-and-drop user interface”); responsive at least to receiving the first drag-and-drop user input to place the first interface widget, of the available interface widgets, at the first location in the template in the first layout (e.g. in paragraph 27, “widgets (i.e. content items) that can be arranged within content region 600, such as via a drag-and-drop user interface”): displaying a first instance of the first interface widget at the first location in the template in the first layout (e.g. in paragraphs 27 and 42, “a widget from widget selection region 605 is dragged-and-dropped into one of content editing areas 800, 900 or 1000”, and figure 8-10); responsive to a user request to display the template in a second layout associated with a second set of dimensions: displaying the template, in the second layout associated with the second set of dimensions, in the design section (e.g. in paragraph 27 and figures 8-10, “Desktop button 610 is selected, indicating that the desktop version of the web content is presently being viewed and edited within content region 600. Tablet button 615 enables a user to toggle to view and edit a tablet version of the current web content within content region 600, while Mobile button 620 can be selected to view and edit a mobile version of the current web content within content region ”); wherein the design section is configured to receive a second drag-and-drop user input to place a second interface widget, of the available interface widgets, at a second location in the template in the second layout (e.g. in paragraphs 27 and 42, “a widget from widget selection region 605 is dragged-and-dropped into one of content editing areas 800, 900 or 1000”,); rearranging, based on the second layout, a set of one or more instances of interface widgets displayed in the template in the first layout (e.g. in paragraphs 27-29, and figures 4A and 8-10 showing rearranging), wherein the set of instances of interface widgets comprises the first instance of the first interface widget and displaying the first instance of the first interface widget at a third location in the template in the second layout (e.g. in figures 4A and 8-10 showing widget instance locations), but does not specifically teach the elements (e.g. section and template) being associated with designing of a form, i.e. form-design (it is noted, however, that figures 8-10 appear to likely contain components of a form) and concurrently displaying, on a graphical user interface (GUI), at least a navigation region, a design region, and a navigation button; wherein the navigation region comprises a plurality of icons, including a first icon adjacent to a second icon; wherein the navigation button is configured to receive (a) user input indicating moving from a current icon of the plurality of icons to a next icon of the plurality of icons or (b) user input indicating moving from the current icon of the plurality of icons to a previous icon of the plurality of icons; wherein the first icon is associated with designing customizable form properties; wherein the second icon is associated with designing interface widgets and respective customizable widget properties; during or subsequent to displaying, in the design region, a first set of user interface elements configured to receive configurations for the customizable form properties associated with the first icon: receiving user input selecting the navigation button; responsive to receiving user input selecting the navigation button: displaying the second set of user interface elements.   However, Thomas teaches form-design for designing a particular form (e.g. in paragraphs 24-28 and 34-35, “receive input specifying a one-column layout, a two-column layout, or a layout having a user specified number of columns… layout can be configured to display one or more form objects… data fields in the list can be dragged and dropped in form area 404 of user interface 4”, and figures 4-5), wherein a first interface is associated with designing customizable form properties (e.g. in paragraph 24, “interface 302” including “a user specified number of columns… specifying a number of rows” associated with a form and figure 3) and a second interface is associated with designing interface widgets and respective customizable widget properties (e.g. in paragraphs 26-29, “interface 400 for adding a form object to a layout… dragged and dropped… configurable options… attribute editing” and figure 4), and during or subsequent to displaying, in a design region, a first set of user interface elements configured to receive configurations for the customizable form properties associated with the first interface: receiving user input and displaying a second set of user interface elements configured to receive configurations for the interface widgets and the respective customizable widget properties (e.g. in paragraphs 24-29 and figures 2-3, layout partitioning is specified to Once the fields of the pop-up of the 524c1 are populated the user selects the next button” to navigate to the interface of figure 30M associated with the next icon which is highlighted); wherein the first icon is associated with a first interface (e.g. in column 101 lines 1-14 and figure 30L “Meeting Details” icon associated with interface for receiving configurations for customizable properties); wherein the second icon is associated with a second interface (e.g. in column 101 lines 1-14 and figure 30L “Add Space” icon associated with interface for dragging and dropping widgets); during or subsequent to Once the fields of the pop-up of the 524c1 are populated the user selects the next button” to move to the interface of figure 30M associated with the next icon so that “user can drag and drop the spaces” and figures 30L-30M).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Allen because one of ordinary skill in the art would have recognized the benefit of organizing interfaces for user understanding and/or allowing the user to quickly and easily navigate between interfaces.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches responsive at least to receiving the second drag-and-drop user input to place the second interface widget, of the available interface widgets, at the second location in the form template in the second layout: displaying a second instance of the second interface widget at the second location in the form template in the second layout (e.g. Nelson, in paragraph 27 and figures 8-10 showing drag and dropped widgets in the templates; Thomas, in paragraphs 27-28, “dragged and dropped… data field can occupy data field area 406” and figure 4).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches responsive at least to receiving a third drag-and-drop user input to place the first interface widget, of the available interface widgets, at a fourth location in the form template in the second layout: displaying a second instance of the first interface widget at the fourth location in the form template in the second layout (e.g. Nelson, in paragraphs 7, 27 and 40, “changes to attributes of a content item on one layout (e.g. size, color, position) can be automatically propagated to family members of that content item on remaining layouts … via a drag-and-drop user interface… instances of that button” and/or in paragraph 29 and figure 4A and 8-10 showing multiple instances of a button widget, multiple instances of what appears likely to be a field widget, and multiple instances of “text content blocks”; Thomas, in paragraph 34, “Each of the data fields can be moved”).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches subsequent to displaying the form template in the second layout: responsive to another user request to display the form template in the first layout associated with the first set of dimensions (e.g. Nelson, in paragraph 27, “Desktop button 610 is selected… Tablet button 615 enables a user to toggle… Mobile button 620 can be selected”, i.e. user can switch back and forth to modify the different layouts): displaying the form template, in the first layout associated with the first set of dimensions, in the form-design section (e.g. Nelson, in paragraph 26 and 43, “a first web content layout… layouts may be provided for serving based on…device size”); rearranging, based on the first layout, another set of one or more instances of interface widgets displayed in the form template in the second layout (e.g. Nelson, in paragraphs 27-29 and figures 4A and 8-10 showing rearranging), wherein the another set of instances of interface widgets comprises the first instance of the first interface widget and the second instance of the second interface widget (e.g. Nelson, in figures 4A and 8-10 showing widget instances); displaying the first instance of the first interface widget at the first location in the form template in the first layout (e.g. Nelson, in paragraphs 27 and 42, and figure 8-10 showing widget in the layouts); and displaying the second instance of the second interface widget at a fourth location in the form template in the first layout (e.g. Nelson, in paragraphs 7, 27 and 42, and figure 8-10 showing widget in the layouts; Thomas, in paragraph 34).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the first layout is associated with a first device type and the second layout is associated with a second device type (e.g. Nelson, in paragraph 27, “Desktop… Tablet…Mobile”).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the first layout comprises a first number of columns for organizing the set of interface widgets and the second layout comprises a second number of columns for organizing the set of interface widgets (e.g. Nelson, in figures 4A and 8-10 showing different number of columns; Thomas, in paragraph 25, “layout has two columns… change into a one-column format”, etc.).
	Clams 10-15 are the system claims corresponding to media claims 1-6, and are rejected under the same reasons set forth, and the combination further teaches at least one device including a hardware processor (e.g. Nelson, in paragraph 22, “one or more microprocessors”).
	Claims 19-20 are the method claims corresponding to media claims 1-2, and are rejected under the same reasons set forth.

Claims 8, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1) and Allen et al. (US 8625769 B1) and further in view of Crim (US 5920866 A).
As per claim 8, the rejection of claim 1 is incorporated, but the combination does not specifically teach displaying a list associated with the first instance of the first interface widget, wherein the list comprises a plurality of existing data sources; responsive to receiving a second user input selecting at least one of the plurality of existing data sources: configuring the first instance of the first interface widget for accepting a value from a set of values specified by the selected existing data source of the plurality of existing data sources.  However, Crim teaches displaying a list associated with a first instance of a first interface widget, wherein the list comprises a plurality of existing data sources and responsive to receiving a user input selecting at least one of the plurality of existing data sources: configuring the first instance of the first interface widget for accepting a value from a set of values specified by the selected existing data source of the plurality of existing data sources (e.g. in figures 5C, 5E, and 7B and column 5 lines 11-50, user input via list of data sources; in figures 2, 5F, and 6B showing result configuring instance of first interface widget).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Crim because one of ordinary skill in the art would have recognized the benefit of allowing automatic updating of widget instance(s) based on changes to a plurality of data sources.  

As per independent claim 22, Nelson teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (e.g. in paragraphs 22-23), cause: concurrently displaying at least a widget-selection section and a design section on a graphical user interface (GUI) (e.g. in paragraphs 7 and 27, “website building tool 210 in order to create a web layout [including] Content region 600 provides space in which web content can be created… web content widgets (i.e. content items) that can be arranged within content region” and figure 6 items 605 and 600); displaying available interface widgets in the widget-selection section (e.g. in paragraph 27, “Widget region 605 contain predetermined web content widgets” and figure 6 item 605); displaying a template, in a first layout associated with a first set of dimensions, in the design section (e.g. in paragraph 26 and 43, “a first web content layout… layouts may be provided for serving based on…device size”); wherein the design section is configured to receive a first drag-and-drop user input to place a first interface widget, of the available interface widgets, at a first location in the template in the first layout (e.g. in paragraph 27, “drag-and-drop user interface”); responsive at least to receiving the first drag-and-drop user input to place the first interface widget, of the available interface widgets, at the first location in the template in the first layout (e.g. in paragraph 27, “widgets (i.e. content items) that can be arranged within content region 600, ”): displaying a first instance of the first interface widget at the first location in the template in the first layout (e.g. in paragraphs 27 and 42, “a widget from widget selection region 605 is dragged-and-dropped into one of content editing areas 800, 900 or 1000”, and figure 8-10); responsive to a user request to display the template in a second layout associated with a second set of dimensions: displaying the template, in the second layout associated with the second set of dimensions, in the design section (e.g. in paragraph 27 and figures 8-10, “Desktop button 610 is selected, indicating that the desktop version of the web content is presently being viewed and edited within content region 600. Tablet button 615 enables a user to toggle to view and edit a tablet version of the current web content within content region 600, while Mobile button 620 can be selected to view and edit a mobile version of the current web content within content region 600”); wherein the design section is configured to receive a second drag-and-drop user input to place a second interface widget, of the available interface widgets, at a second location in the template in the second layout (e.g. in paragraphs 27 and 42, “a widget from widget selection region 605 is dragged-and-dropped into one of content editing areas 800, 900 or 1000”); rearranging, based on the second layout, a set of one or more instances of interface widgets displayed in the template in the first layout (e.g. in paragraphs 27-29, and figures 4A and 8-10 showing rearranging), wherein the set of instances of interface widgets comprises the first instance of the first interface widget and displaying the first instance of the first interface widget at a third location in the form template in the second layout (e.g. in figures 4A and 8-10 showing widget instance locations), but does not specifically teach the elements (e.g. section, template, widgets) being for designing of a particular form, i.e. form-design (it is noted, however, that figures 8-10 appear to likely contain components of a form) and displaying, concurrently with the widget-selection section and the form-design section, a customizable-widget-properties section including user interface elements configured to receive configurations for customizable widget properties for the first instance of the first interface widget; wherein the customizable widget properties comprise a data source specifying a candidate set of values to be accepted by the first instance of the first interface widget; identifying a particular memory location storing a candidate set of data sources; determining that a first subset of the candidate set of data sources are associated with a particular tag, wherein a second subset of the candidate set of data sources are not associated with the particular tag; displaying a first list comprising the first subset of data sources associated with the particular tag, without displaying the second subset of data sources not associated with the particular tag; responsive to receiving a user selection of a first data source of the first subset of data sources from the first list: configuring the first instance of the first interface widget such that the candidate set of values to be accepted by the first instance of the first interface widget comprises a first set of values specified by the first data source.  However, Thomas teaches form-design for designing a particular form (e.g. in paragraphs 24-28 and 34-35, “receive input ”, and figures 4-5) and displaying, concurrently with a widget-selection section and a form-design section, a customizable-widget-properties section including user interface elements configured to receive configurations for customizable widget properties for a first instance of a first interface widget (e.g. in paragraphs 26-29, “attribute editing pane 412 to be displayed…configured to receive inputs editing an attribute (e.g., a name, a type, or a size) of the data field as specified in a database schema” and figure 4 showing sections 403, 404, and 412 displayed concurrently).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nelson to include the teachings of Thomas because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily generate forms customized to different devices/layouts.  Crim teaches customizable widget properties comprising a data source specifying a candidate set of values to be accepted by a first instance of a first interface widget (e.g. in column 7 lines 57-63 and column 8 lines 31-49, “selected the plaintiff's attorney field 308 [widget] for the new value list… select the particular field [data source] it wants in the value list” so that it is used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F, and similarly for “Matter” field in figures 7B-7C, etc.); identifying a particular memory location storing a candidate current database [and] other databases”, i.e. memory location] to find “an appropriate database file containing the desired fields”); determining that a first subset of the candidate set of data sources are associated with a particular tag (e.g. in column 8 lines 31-49 and figure 5C showing data sources associated with “Attorneys” tag/file to list respective fields), wherein a second subset of the candidate set of data sources are not associated with the particular tag (e.g. column 8 lines 31-49, i.e. not the “Attorneys” file and respective fields); displaying a first list comprising the first subset of data sources associated with the particular tag (e.g. in figure 5C and column 8 lines 31-49, “an itemization of fields contained within attorneys database 404”), without displaying the second subset of data sources not associated with the particular tag (e.g. in figure 5C and column 8 lines 31-49, i.e. not the “Attorneys” file and respective fields, and thus is not displayed); responsive to receiving a user selection of a first data source of the first subset of data sources from the first list: configuring the first instance of the first interface widget such that the candidate set of values to be accepted by the first instance of the first interface widget comprises a first set of values specified by the first data source (e.g. column 8 lines 31-49 and column 9 lines 33-40, “select the particular field it wants in the value list… Once in browse mode 316, the user may select plaintiff's attorney field 308, and the created value list 513…will pop-up in the form of a list representing choices of attorneys that may be entered into the field”, i.e. used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F, and similarly for .  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1) and Allen et al. (US 8625769 B1) and further in view of Liu et al. (US 20050273573 A1).
As per claim 9, the rejection of claim 1 is incorporated, but the combination does not specifically teach displaying a list associated with the first instance of the first interface widget, wherein the list comprises a plurality of destinations; responsive to receiving a second user input selecting at least one of the plurality of destinations: configuring the first instance of the first interface widget for storing a first data submission made through the first instance of the first interface widget at the selected destination of the plurality of destinations.  However, Liu teaches displaying a list associated with a first instance of a first interface widget, wherein the list comprises a plurality of destinations and responsive to receiving a second user input selecting at least one of the plurality of destinations: configuring the first instance of the first interface widget for storing a first data submission made through the first instance of the first interface widget at the selected destination of the plurality of destinations (e.g. in paragraphs 3, 5-6, and 22 and 24-27, “Forms are used to [user marks] different fields… To map the extracted [fields] to a particular table, a drop down list of available tables…allows user to map a field…to any of the available tables… enables the user to map the fields…in the datasheet form 32 to multiple different tables [i.e. different destinations]” and in figures 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Liu because one of ordinary skill in the art would have recognized the benefit of quickly and easily mapping forms to databases/tables for storing.  
	Claim 18 is the system claim corresponding to media claim 9, and is rejected under the same reasons set forth.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1) and Allen et al. (US 8625769 B1) and further in view of Hirata (US 20030145276 Al).
 at least one of (a) a first set of users associated with approving a submission made using the form, and (b) a second set of users permitted to make a submission using the form.  However, Hirata teaches customizable form properties comprising at least one of (a) a first set of users associated with approving a submission made using the form, and (b) a second set of users permitted to make a submission using the form (e.g. in paragraph 13, 16, and 71 -72, “an electric form having an application part where an application item to be approved is input and an address part where one or more approval officers to approve the application item are specified… the template creation supporting means includes application part creation supporting means for allowing the draftsman to create the application part by request”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hirata because one of ordinary skill in the art would have recognized the benefit of defining relevant information and/or allowing relevant users to easily access forms.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1) and Allen et al. (US 8625769 B1) and Crim (US 5920866 A), and further in view of Quine (US 20120290959 A1)
responsive at least to receiving a second drag-and-drop user input to place the first interface widget, of the available interface widgets, at a fourth location in the form template in the first layout: displaying a second instance of the first interface widget at the fourth location in the form template in the first layout (it is noted, however, this is strongly suggested by Nelson, e.g. in paragraph 27, “predetermined web content widgets (i.e. content items) that can be arranged within content region 600, such as via a drag-and-drop user interface” and figures 8-10 showing multiple instances of a button widget, multiple instances of what appears likely to be a field widget, and multiple instances of “text content blocks”); identifying the particular memory location storing the candidate set of data sources; determining that a third subset of the candidate set of data sources are associated with a second tag; displaying a second list comprising the third subset of data sources associated with the second tag, without displaying data sources not associated with the second tag; responsive to receiving a user selection of a second data source of the third subset of data sources from the second list: configuring the second instance of the first interface widget such that a second candidate set of values to be accepted by the second instance of the first interface widget comprises a second set of values specified by the second data source.  However, Quine teaches responsive at least to receiving a second drag-and-drop user input to place the first interface widget, of available interface widgets, at another location in a form template in a first layout: displaying a second instance of a first interface widget at additionally-instantiated compound widget 2304 illustrates an example of dragging and dropping the newly created first-class compound widget 2300 to create a second instance of the "Search Sports Scores" compound widget” and figure 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Quine because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create multiple widgets of the same type.  Crim teaches identifying the particular memory location storing the candidate set of data sources (e.g. in column 8 lines 31-49, goes through system [including “current database [and] other databases”, i.e. memory location] to find “an appropriate database file containing the desired fields”); determining that a third subset of the candidate set of data sources are associated with a second tag (e.g. in column 8 lines 31-49 and figure 5C, e.g. selecting a tag/file other than the “Attorneys” tag/file to list respective fields); displaying a second list comprising the third subset of data sources associated with the second tag, without displaying data sources not associated with the second tag (e.g. in column 8 lines 31-49, “an itemization of fields contained within [the other] database 404”; i.e. would not display data sources associated with the “Attorneys” tag/file); responsive to receiving a user selection of a second data source of the third subset of data sources from the second list: configuring a second instance of the first interface widget such that a second candidate set of values to be accepted by the second instance of the first interface widget comprises a second set of values select the particular field it wants in the value list… Once in browse mode 316, the user may select [the other] field 308, and the created value list 513…will pop-up in the form of a list representing choices…that may be entered into the field”, note: this can be used for the “Matter” field in figures 7B-7C, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Crim because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create values for a widget instance and/or facilitating automatic updating of widget instance(s) based on changes to a plurality of data sources (e.g. column 5 lines 11-50).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Boe et al. (US 9130832 B1) teaches the navigation features of the claims (e.g. in figures 10H-K and column 33 lines 27-41 and column 36 lines 8-17, “a next button 14003, which when selected, displays the next GUI for creating the entity definition(s)”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        02/27/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176